Citation Nr: 0926993	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-27 357 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating based on the combined 
impact of the Veteran's service connected right knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.

In October 2007, the Board denied entitlement to increased 
evaluations for residuals of a right knee injury with 
degenerative joint disease, and residuals of a right knee 
injury status post medial meniscectomy.  Both disabilities 
were evaluated as 10 percent disabling.   The Board remanded 
the issue of entitlement to an extraschedular rating based on 
the combined impact of the Veteran's service connected right 
knee disorders to the AMC/RO for referral to the Director of 
the Compensation and Pension Service for consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1).  The case has now 
been returned to the Board.  


FINDINGS OF FACT

1. Throughout the appellate term the Veteran's right knee 
motion was within normal limits for compensation purposes, 
and he has been receiving the maximum schedular rating 
allowed under law for residuals of a right knee medial 
meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

2.  The Veteran's right knee disorders have not required 
frequent hospitalization for his service connected right knee 
disorder, and there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluations assigned.   

3.  This case was referred to the Director of the 
Compensation and Pension Service for consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) who found no 
entitlement to an extra-schedular rating.

CONCLUSION OF LAW

The criteria for entitlement to an extraschedular rating 
based on the combined impact of the Veteran's service 
connected right knee disorders have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.2, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in March 2003, and 
April 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The October 2007 Board decision informed the Veteran that his 
claim of entitlement to an extraschedular rating would be 
evaluated under 38 C.F.R. § 3.321.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The claim was readjudicated 
in the April 2009 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Background

In October 2007, the Board remanded the case for the RO to 
refer the question of entitlement to an extraschedular rating 
to the Director of the Compensation and Pension Service to 
initially consider whether the appellant's right knee 
disorders warranted entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321 state that in an 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or 
disabilities may be made. The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

At a January 2006 personal hearing the Veteran testified that 
he owned his own auto electric shop, however, his business 
purportedly was only about ten percent of what it had been 
because flare ups of right knee pain caused the appellant to 
close his shop early, and allowing him to work only about 20 
hours a week.  He also testified that his right leg buckled 
and gave way.  Finally, he stated that he lived on Social 
Security and his "little disability."

The 2007 Board remand included instructions to obtain the 
Veteran's Social Security disability records.  In addition 
the issue of entitlement to an extraschedular rating based on 
the combined impact of the Veteran's service connected right 
knee disorders was to be referred to the Director of the 
Compensation and Pension Service for consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

In October 2007, the Social Security Administration notified 
the Board that there were no medical claims records for the 
Veteran.  Thereafter, the Veteran in a November 2007 letter 
explained that he never applied for Social Security 
disability.  Rather, he had elected to take an early 
retirement at age 62, and to live on Social Security 
retirement benefits and whatever income he could earn part 
time from his shop.   

In February 2009 the claim was submitted to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration.  In April 2009 the Director of the 
Compensation and Pension Service reviewed the case noting 
that the Veteran had been service connected for degenerative 
joint disease of the right knee and evaluated at 20 percent 
disabled since 1999.  He underwent a meniscectomy in 2003 
which was separately rated at 10 percent disabling, and the 
degenerative joint disease of the right knee was also 
separately rated at 10 percent disabling.  The combined 
rating remained at 20 percent disabling.

The Veteran alleged that his ability to work was impaired due 
to right knee pain, and problems walking, standing, and 
driving.  He reported owning his own small business, but 
taking early retirement at age 62.  The medical record 
revealed that the appellant had several chronic non service 
connected disorders including gout, arthritis, effusion of 
the left knee, and hypertension.  He also reported at his 
January 2006 personal hearing that he had undergone heart 
surgery.

The Director of the Compensation and Pension Service opined 
that the Veteran was not entitled to an extra-schedular 
evaluation for his right knee disabilities.  He further 
opined that he was not unemployable solely due to his 
service-connected right knee disabilities and that he had 
numerous, serious nonservice- connected disabilities that 
interfered with his ability to be gainfully employed.



Analysis

The Board recognizes the Veteran's contentions as to the 
severity of his right knee disabilities. Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness. Falzone v. 
Brown, 8 Vet. App. 398 (1995). A layperson, however, is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of an extraschedular 
rating for his combined right knee disabilities.

The record shows that the Veteran's right knee disorders have 
not required frequent hospitalization during the appellate 
term.  Moreover, while the appellant is in receipt of Social 
Security benefits, these were awarded not because of his 
right knee disorders, but rather because of his age.  The 
disabilities have continuously warranted rating of no more 
than 10 percent for a right knee meniscectomy disability, 
i.e., the maximum rating allowable under Diagnostic Code 
5259, and 10 percent for right knee arthritis with normal 
range of motion since March 2003. As the preponderance of the 
evidence is against the claim for an extraschedular rating 
based on the combined impact of the Veteran's service 
connected right knee disorders, the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board acknowledges that the appellant's post-remand brief 
argued that the right knee disabilities had worsened, and 
that a new examination was requested.  The Board, however, 
notes that claims of entitlement to increased schedular 
ratings were denied in the October 2007 Board decision.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  The 
appellant's post-remand brief is, however, considered to be a 
new claim of entitlement to increased schedular ratings .  
This matter is referred to the RO for further consideration.

ORDER

Entitlement to an extraschedular rating based on the combined 
impact of the Veteran's service connected right knee 
disorders is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


